Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DEATAILED ACTION
Receipt is acknowledged of claims filed on 02/26/2021
Claims 1, 2, 4, 6, 8 and 10-24 are presented for examination.

Allowable Subject Matter
Claims 1, 2, 4, 6, 8 and 10-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 15 are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 1 nor the combination thereof.

“
1. (Currently Amended) A method for providing v01ce call and data service
simultaneously in an Evolved-Universal Terrestrial Radio Access Network New Radio-Dual Connectivity (EN-DC) capable User Equipment (UE (100)) supporting a plurality of Subscriber identity module (SIM), 

registering, by the UE (100), a first SIM (110) of the plurality of SIM to a first network in
a Dual Connectivity with NR (DCNR) supported mode using a first transceiver (130) (Tl);
registering, by the UE (100), a second SIM (120) of the plurality of SIM to a second
network in a Dual Connectivity with NR (DCNR) not supported mode using a second
transceiver(l40) (T2);

determining, by the UE (100), a split bearer is established by the first SIM (110), wherein the split bearer establishment comprises a 4G bearer is established on the first transceiver (130) and a 5G bearer is established on the second transceiver(l 40) by the first network using the first SIM (110);

determining, by the UE (100), the voice call is being initiated on the second SIM (120)
when the data service is active on the first SIM (110) through the first transceiver (130) and the second transceiver (140); and

configuring, by the UE (100), the second SIM (120) to provide the voice call over the
second transceiver (140) and the first SIM (110) to provide the data services over the first transceiver (130) simultaneously.”


Therefore, Claims 1, 2, 4, 6, 8 and 10-24 are considered novel and non-obvious and are therefore allowed.


The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:  
Mutikainen (US 2019/0182762 A1) teaches about a selection circuit and store circuit to select appropriate SIM in the dual configuration ENDC and buffer data for later transmission depending on the application requirement being used. Mutikainen does not teach simultaneous transmission for voice and data call in respective SIM.


Wang (US 2019/0268801 A1) teaches about a buffer to store data transmission of the second SIM before transmitting its data while SIM one is active and transmitting data. Wang does not teach simultaneous transmission for voice and data call in respective SIM.
                   



Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646